                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7

                                   8    SUSAN WEI,                                        Case No.18-cv-05483-VKD
                                                      Plaintiff,
                                   9
                                                                                          ORDER DENYING AS MOOT MOTION
                                                v.                                        FOR PERMISSION FOR ELECTRONIC
                                  10
                                                                                          CASE FILING
                                  11    SAN JOSE SHARKS, et al.,
                                                                                          Re: Dkt. No. 45
                                                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On September 17, 2018, plaintiff Susan Wei filed a motion for permission for electronic

                                  14   case filing. Dkt. No. 15. The Court granted that motion on September 20, 2018. Dkt. No. 25.

                                  15   However, apparently before receiving notice of the Court’s order granting her motion, Ms. Wei

                                  16   filed a second motion for permission for electronic case filing on September 20, 2018. Dkt. No.

                                  17   45. Because Ms. Wei has already been granted permission to e-file and has been successfully e-

                                  18   filing her submissions, the Court denies this second motion as moot.

                                  19          IT IS SO ORDERED.

                                  20   Dated: October 3, 2018

                                  21

                                  22
                                                                                                  VIRGINIA K. DEMARCHI
                                  23                                                              United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
